Citation Nr: 0213686	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  98-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), in which an evaluation of 40 percent 
was continued for the veteran's service-connected herniated 
nucleus pulposus disability.  The Board remanded this claim 
in April 2000 for further development.

By rating decision of February 2002, the RO denied the 
veteran's claims for service connection for hypertension and 
anxiety reaction and depressive disorder.  There has been no 
notice of disagreement filed on these issues therefore they 
are not before the board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his claim.

2.  The medical evidence shows that the veteran does not 
currently have intervertebral disc disease/herniated disc and 
he does not manifest demonstrable muscle spasm, absent ankle 
or other neurological findings appropriate to the site of a 
diseased disc.  

3.  The veteran's back disability is manifested by pain and 
limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
herniated nucleus pulposus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5292, 5293, 5295(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the historical record case reveals that service 
connection was initially granted for pain in the back (rated 
analogous to traumatic arthritis) in April 1946 and a 10 
percent disability evaluation was assigned from December 27, 
1945, one day following the veteran's discharge from service.  
In April 1947 the RO recharacterized the veteran's service-
connected back disability as a lumbosacral strain and the 
rating was reduced to zero percent from June 18, 1947 based 
on a VA examination which showed essentially normal findings 
and diagnoses of asymptomatic residuals of lumbosacral strain 
and no evidence of traumatic arthritis.  In July 1961 the RO 
increased the evaluation for lumbosacral strain to 10 percent 
from April 21, 1961, based on a VA compensation examination 
in June 1961 showing tenderness over the veteran's lumbar 
vertebrae and markedly restricted right lateral bending due 
to pain. 

In May 1963 the veteran was hospitalized for treatment for 
lumbosacral sprain, based on which a temporary total rating 
was assigned from May 6, 1963 to June 30, 1963.  While the 
veteran was hospitalized a lumbar myelogram showed a defect 
at L4-5, thought probably to be a herniated nucleus pulposus.  
By a rating decision of December 1963, the RO recharacterized 
the veteran's service-connected back disability as herniated 
nucleus pulposus (formerly lumbosacral strain) and assigned a 
20 percent evaluation from July 1, 1963, under Diagnostic 
Code 5293.  

In August 1964 the veteran was hospitalized for paravertebral 
myalgia due to over-strain.  A lumbar myelogram showed an 
extradural defect at L4 and L5 which, it was thought, could 
be a prominent annulus fibrosis rather than a protruded disc.

An April 1965 VA examination report reflects that the veteran 
had no muscle spasm, muscle atrophy, or tenderness of the 
lumbar spine, and he had good range of motion.  However, 
there was a definite sensory deficit of the left leg.  By 
rating action in April 1965 a 40 percent evaluation was 
assigned effective October 1, 1964.  A neurological 
examination in September 1969 showed that the veteran had 
normal gait and station, intact sensation, and no atrophy, 
paralysis or areas of tenderness over the lumbosacral area.  
The diagnosis was herniated nucleus pulposus with no 
neurological signs present.

VA outpatient records dated in 1997 and 1998 reflect that 
although the veteran was seen on multiple occasions he did 
not complain of or seek treatment for his back disability.  

In August 1998 the veteran filed a claim for an increased 
evaluation for his service-connected spine disability.  VA 
examination of the spine was conducted in October 1998.  At 
the time of the examination he reported that the onset of his 
low back pain began in 1943 when he was struck in the back 
with crane rigging, and that since then he had had persistent 
low back pain.  He reported that he had been able to remain 
gainfully employed until his age-related retirement despite 
his back pain.   Currently, his most significant complaint 
was of progressively worsening activity-related leg pain that 
he had had over the past ten years.  He stated that he was 
able to walk approximately one block before he had to stop 
and sit down to relieve the leg pain.  Reportedly, the leg 
pain would begin in his thigh and extended distally.  On 
examination, he ambulated with a mildly antalgic gait.  He 
ambulated approximately two minutes before he had to stop 
secondary to pain.  Forward flexion of the back was to 60 
degrees and extension was to 30 degrees.  He could side bend 
to 30 degrees bilaterally.  He reported left greater than 
right lumbar pain with extension and left sided bending.  
Rotation was to 30 degrees and symmetric.  Motor examination 
was 5/5 "from L1 to S1."  Patellar and Achilles tendon 
reflexes were 2+ and symmetric.  The diagnosis was spinal 
stenosis with facet arthropathy.

A VA neurological examination report of January 2001 reflects 
that the examiner reviewed the claims file and noted that on 
the veteran's service discharge examination he complained of 
back pain but the examination was normal and there was no 
etiology for his pain.  The examiner also noted that the 
veteran's claims file showed progressive degenerative 
osteoarthritis of the spine and spondylolisthesis of L5 on 
S1.  The examiner also noted that there was no medical 
account of symptoms consistent with a herniated 
intervertebral disc or that the veteran had had any symptoms 
of neuropathy or radiculopathy; rather, it was noted, his 
complaints had been of back pain.  On examination the 
veteran's back was fully mobile, even though he complained in 
the mid-thoracic region.  He reported that periodically he 
had a feeling that knots had come up in the muscles of the 
back of his legs.  He had normal muscle mass, tone and 
strength.  His station was normal and as was his gait, with 
an assist from a cane due to his diminished visual acuity.  
Examination demonstrated a decrease in primary sensation of 
pinprick in both lower extremities.  Tendon reflexes were 
present and symmetrical in the lower extremities.  The 
impression was that the veteran had extensive degenerative 
arthritis of the spine, which was documented from the time of 
his military discharge, and that his current complaints of 
recurrent and chronic pain were consistent with degenerative 
osteoarthritis.  The examiner noted, further, that it 
appeared that the veteran had an early, predominantly sensory 
polyneuropathy in both lower extremities, the etiology of 
which was unclear, but was consistent with a peripheral 
neuropathy.

A VA examination of the spine was also conducted in January 
2001.  The examiner noted that the claims file had been 
reviewed and that the veteran reported having been hot in the 
back by a crane during service, with back pain since then.  
On examination of the low back there was mild tenderness to 
palpation over the paraspinous muscles.  The veteran 
demonstrated approximately 20 degrees of forward flexion, 10 
degrees of extension, and 10 degrees of right and left 
lateral flexion.  Strength of the quadriceps, extensor 
hallucis longus, and ankle plantar and dorsiflexion was 5/5.  
His toes were down going and there was no clonus.  The 
assessment was low back pain with history and physical 
examination as noted above.  X-rays of the lumbosacral spine 
showed well-preserved disk spaces and satisfactory alignment. 

In a VA examination report of August 2001 the examiner 
referenced the January spine examination noting that the 
physical examination was consistent with mechanical low back 
pain without radicular symptoms and that that the veteran 
currently reported no interval changes.  In regard to the 
prior X-rays the examiner noted that they showed preservation 
of disk spaces in normal alignment without evidence of severe 
degenerative arthrosis of the lumbar spine.  On current 
examination the veteran could forward flex to approximately 
30 degrees and extend to 10 degrees without pain.  Lateral 
side bending to the right and left was approximately 15 
degrees.  He had 5/5 strength in "all major 
musculoskeletal" bilaterally.  There was no clonus and deep 
tendon reflexes were 2+ and symmetrical.  Straight leg 
raising was negative in the supine position.  The assessment 
was myofascial and mechanical low back pain without signs or 
symptoms of radicular pain.

In a December 2001 VA clinical progress note it was noted 
that the veteran was seen for a follow-up and that his 
current complaint was of back pain which he reported he had 
had for the past fifty years.  He related that he treated his 
back pain with Tylenol and that it did not interfere 
significantly with his activities of daily living or sleep.  
On examination his back was without costovertebral angle 
tenderness and he had normal lower extremity motor/sensory 
functions.  The assessment was low back pain.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and that a part, which 
becomes painful on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  The United States Court of Appeals for Veterans Claims 
(Court), has held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); Bierman v Brown, 6 Vet. App. 125, 130-32 
(1994); 38 C.F.R. § 4.25(b).  Nevertheless, the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.

The criteria for evaluating intervertebral disc syndrome are 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5293.  That code 
provides a 60 percent rating for intervertebral disc syndrome 
when the disorder is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent evaluation is 
warranted when the disability is severe and is manifested by 
recurring attacks, with intermittent relief.  A 20 percent 
evaluation for intervertebral disc syndrome requires moderate 
symptomatology that is manifested by recurring attacks.  
Where the intervertebral disc syndrome is mild, a 10 percent 
disability rating is warranted.  For post-operative, cured 
intervertebral disc syndrome, a zero percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  In a VA 
General Counsel opinion, it was determined, in part, that 
Diagnostic Code 5293 involves loss of range of motion.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).

Limitation of motion of the lumbar spine is addressed in 
Diagnostic Code 5292, which provides ratings of 10 percent, 
20 percent, and 40 percent for slight, moderate, and severe 
limitation of motion, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Diagnostic Code 5295 contains the criteria for evaluating 
lumbosacral strain.  A 40 percent evaluation is warranted for 
lumbosacral strain of severe degree with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint spaces; or some of 
the above with abnormal mobility on forced motion.  A 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Where there is only characteristic pain 
on motion, a 10 percent disability rating is warranted.  For 
lumbosacral strain manifested by only slight subjective 
symptoms, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. at 45,630-32 (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The regulations 
pertaining to this claim merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
See 66 Fed. Reg. at 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

In August 2001 the RO sent notice regarding the VCAA to the 
veteran in which he was advised that the RO was in receipt of 
the results of examinations that were conducted in January 
2001.  The RO informed the veteran of what evidence it would 
attempt to retrieve and the veteran's responsibilities in 
obtaining such evidence (e.g., adequately identifying such 
records).  See Quartuccio v. Principi, 01-997 (U.S. Vet. 
App. June 19, 2002).  Additionally, the statement of the case 
(SOC) and supplemental SOC issued during the pendency of this 
appeal placed the veteran on notice of the laws and 
regulations pertaining to the evaluation of disabilities of 
the spine.  

In regard to the duty to assist medical records have been 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  In June 2000 a letter was sent to the 
veteran requesting any additional medical records showing 
treatment for his service-connected spine disability, but he 
did not respond to that request.  In any event, the RO 
obtained his VA outpatient records and he was afforded VA 
examinations in October 1998 and January and August 2001.  
The most recent, January and August 2001 VA examinations of 
the spine are considered to be adequate for rating purposes, 
and no further development in this regard is therefore 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2 (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the VCAA.  
38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

The Board notes that the current 40 percent disability 
evaluation assigned under Diagnostic Code 5293 has been in 
effect since 1965.  Under governing regulations, a disability 
which has been continuously rated at or above any evaluation 
of disability for twenty or more years for VA compensation 
purposes may not be reduced except upon a showing that such 
rating was based on fraud.  38 C.F.R. § 3.951.  Thus, in this 
instance, the veteran's 40 percent rating is protected.

As shown above, the veteran has had various diagnoses over 
the years and the RO has at times re-characterized the 
disability for rating purposes.  In 1946 service connection 
was granted for back pain which was rated analogous to 
traumatic arthritis.  That grant was based on the veteran 
having received in-service treatment for pain of the middle 
back.  In 1947 there was a diagnosis of asymptomatic 
residuals of lumbosacral strain and no evidence of traumatic 
arthritis, after which the RO re-characterized the disability 
as lumbosacral strain and rated it under Diagnostic Code 
5295.  In 1961 the veteran was given an increased evaluation 
for his lumbosacral strain based on reported symptomatology.  
When he was hospitalized in 1963 it was noted that he had a 
probable herniated nucleus pulposus and in December 1963 the 
RO re-characterized the back disability as herniated nucleus 
pulposus and evaluated it under diagnostic code 5293 
(intervertebral disc syndrome).  However in 1964, when an 
extradural defect was noted at L-4 and L-5, it was thought it 
could be a prominent annulus fibrosis rather than a protruded 
disc.  Nevertheless, in April 1965 a rating of 40 percent was 
assigned for herniated nucleus pulposus under diagnostic code 
5293 based on an April 1965 VA examination that revealed 
findings consistent with those reported in the 1964 hospital 
summary.  The above shows that despite some abnormal findings 
at the 4th and 5th lumbar vertebrae, it was not definitely 
established that the veteran had a herniated disc or 
intervertebral disc syndrome and certainly the first evidence 
suggesting disc disease was about 15 years after service.   

In regard to the current status of the veteran's service-
connected back disability, it must be noted that he has the 
maximum rating provided under Code 5010-5003-5292 
(arthritis/limitation of motion) and Code 5295 (lumboscral 
strain).  Therefore, consideration of a higher rating based 
on pain or other DeLuca factors is not applicable.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  However, consideration 
must be given to whether the veteran's disability warrants an 
increase under Code 5293, intervertebral disc syndrome, which 
is considered to encompass limitation of motion and is the 
code currently utilized by the RO.  

Under Code 5293 the veteran would have to have a pronounced 
disorder manifested by persistent symptoms of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropiate to the site of a diseased disc, and only little 
intermittent relief from such symptoms for a 60 percent 
rating.  The same symptoms would warrant a 40 percent rating 
if they were of severe degree, with intermittent relief.  
However, recent examiners have made it clear that the 
veteran's back disability appears to be arthritis, which is 
rated on limitation of motion under Code 5010-5003-5292 
(2001), with a maximum schedular rating of 40 percent.  
Importantly, the medical evidence shows that the veteran does 
not have sciatic neuropathy, demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the "diseased disc."  In fact a January 2001 VA 
spine examiner noted that there was no medical account that 
the veteran had symptoms consistent with a herniated 
intervertebral disk nor had he had any symptoms of neuropathy 
or radiculopathy.  It is noted, further, that the August 2001 
examination described the veteran's disorder as consistent 
with mechanical low back pain without radicular symptoms.  At 
that time deep tendon reflexes were 2+ and symmetrical, thus 
establishing that there was no "absent ankle jerk" or other 
neurological deficits indicative of disc disease.  In fact, 
the assessment was myofascial and mechanical low back pain 
without signs or symptoms of radicular pain.  Although the 
January 2001 VA neurological examiner did note that the 
veteran appeared to have an early polyneuropathy apparently 
manifested by decreased pinprick sensation in the lower 
extremities, its etiology was stated to be "unclear" and 
clearly it was not attributed to a diseased disc or to any 
other back disorder.  Additionally, in December 2001, the 
veteran stated that his back pain had not interfered 
significantly with his daily activities.  Thus, even though 
Code 5293 is considered to encompass limitation of motion, 
application of the De Luca factors under that code would not 
present a basis for a 60 percent rating.  

Based upon the foregoing, the reported symptomatology and 
diagnoses associated with the veteran's back disability are 
not those provided under diagnostic code 5293, intervertebral 
disc syndrome, and the recent medical evidence establishes 
that the veteran does not have symptoms consistent with a 
herniated intervertebral disk.  Accordingly, there is no 
basis for granting an increased to 60 percent under Diagnstic 
Code 5293 and the Board finds that, under these 
circumstances, the requirements of Stegall v. West, 11 Vet. 
App. 268 (1998) were sufficiently satisifed when the case was 
previosuly in remand status.  

Further, in evaluating the veteran's service-connected 
disability the Board has considered whether a higher 
evaluation is warranted under any other diagnostic code.  
Diagnostic Code 5285 does not apply as the veteran does not 
have a fractured vertebra.  Additionally, there is no 
evidence that the veteran's spine is ankylosed, so there is 
no basis for an evaluation in excess of 40 percent under 
Diagnostic Code 5286 or 5289.  


Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for herniated nucleus 
pulposus.  38 U.S.C.A. § 5107 (West Supp. 2002); see also 
Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

